FORM N-8F SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [] Merger [] Liquidation [X] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [] Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: Credit Suisse Alternative Capital Long/Short Equity Institutional Fund, LLC 3. Securities and Exchange Commission File No.:811-21641 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [] Initial Application [X] Amendment 5. Address of Principal Executive Office (include No. and Street, City, State, Zip Code): 11 Madison Avenue, 13th Floor New York, NY 10010 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: George Zornada Sandra DeGaray, CFO & Treasurer K&L Gates LLP Credit Suisse Alternative Capital, Inc. State Street Financial Centeror 11 Madison Avenue, 13th Floor One Lincoln Street New York, New York 10010 Boston, Massachusetts 02111 (212) 325-2000 (617) 261-3231 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund’s records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Credit Suisse Alternative Capital, Inc. PFPC Trust Company 11 Madison Avenue 8800 Tinicum Boulevard, 4th Floor New York, New York 10010 Philadelphia, Pennsylvania 19153 PNC Global Investment Servicing 301 Bellevue Parkway Wilmington, Delaware 19809 NOTE: Once deregistered, a fund is still required to maintain and preserve the records described in rules 31a-1 and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): [X] Management company; [] Unit investment trust; or [] Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): [] Open-end [X] Closed-end State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Delaware Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: Adviser: Credit Suisse Alternative Capital, Inc. (f/k/a CSFB Alternative Capital, Inc.) 11 Madison Avenue New York, New York 10010 Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those principal underwriters have been terminated: Credit Suisse Asset Management Securities, Inc. 11 Madison Avenue New York, New York 10010 Credit Suisse Securities (USA) LLC (f/k/a CSFB Securities (USA) LLC) 11 Madison Avenue New York, New York 10010 - 2 - If the fund is a unit investment trust (“UIT”) provide: Not Applicable. (a) Depositor’s name(s) and address(es): (b) Manager’s name(s) and address(es): Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g. an insurance company separate account)? []Yes[X]No If Yes, for each UIT state: Name: File No.: Business Address: (a)
